Dismissed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ryan Christopher Eaddy seeks to appeal the district court’s'order disposing of his post-judgment motion. We lack jurisdiction to review the district court’s order and, thus, dismiss this appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED